Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Amin BaBakr,
d/b/a Happy Mart

Respondent.

Docket No. C-13-241
FDA Docket No. FDA-2013-H-0015

Decision No. CR2709

Date: February 19, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (“CTP”) filed an Administrative Complaint
(“Complaint”) against Respondent, Amin BaBakr d/b/a Happy Mart, alleging facts
and legal authority sufficient to justify the imposition of a civil money penalty of
$250. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and order Respondent to pay a civil money
penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (“FDA”) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor, thereby violating the Federal Food, Drug, and
Cosmetic Act (“Act”) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $250.
On January 7, 2013, CTP served the Complaint on Respondent by United Parcel

Servi

ce (“UPS”), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within

whic!
these

to file an answer. CTP warned Respondent that, if it failed to take one of
actions within 30 days, the Administrative Law Judge could, pursuant to 21

C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not file an answer within the

time

provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a

penal

ty, and the Respondent fails to answer timely or request an extension. 21

C.F.R. § 17.11(a). For that reason, I decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For p'

urposes of this decision, I assume that the following facts alleged in the

Complaint are true. Specifically:

Respondent owns Happy Mart, a business that sells tobacco products and is
located at 1200 North Division Street, Forrest City, Arkansas 72335.

On December 4, 2011, an FDA-commissioned inspector made observations
at Respondent’s place of business that included a violation for selling
cigarettes or smokeless tobacco to a person younger than 18 years of age.

On January 26, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from December 4, 2011. The letter
explained that the observations constituted violations of regulations at 21
C.F.R. § 1140.14(a) and that these regulations prohibit the sale of cigarettes
or smokeless tobacco to any person younger than 18 years of age. The
Warning Letter advised Respondent that failure to correct the violation
could result in the imposition of a civil money penalty or other regulatory
action by FDA.

The Warning Letter was delivered to Respondent by UPS. It was received
on January 27, 2012, by “Ahmad.” Respondent did not reply to the
Warning Letter.

On May 29, 2012, at approximately 11:19 A.M., an FDA-commissioned
inspector once again made observations at Respondent’s place of business.
The inspector observed a person younger than the age of 18 buy a package
of “Marlboro Gold Pack 100’s” cigarettes.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Those
regulations prohibit, in part, the sale of cigarettes or smokeless tobacco to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Here, Respondent sold tobacco products to individuals younger than 18 years of
age on two occasions, specifically, December 4, 2011, and May 29, 2012.
Respondent’s actions constitute violations of law for which a civil money penalty
is merited. Therefore, I find that a civil money penalty of $250 is permissible
under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

